           Case 1:20-cv-00586-NONE-SAB Document 5 Filed 06/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CRYSTAL RICHARDS, et al.,                            Case No. 1:20-cv-00586-NONE-SAB

12                   Plaintiff,                           ORDER REQUIRING PLAINTIFFS TO
                                                          FILE NOTICE OF STATUS OF SERVICE
13           v.

14   FAMILY HEALTHCARE NETWORK, et al., THREE DAY DEADLINE

15                   Defendants.

16

17          Plaintiffs filed this action on April 23, 2020. On April 24, 2020, a scheduling order

18 issued setting the mandatory scheduling conference for July 21, 2020. As of this date, Plaintiffs

19 have not filed proof of service of the summons and complaint. See ECF No. 2-1 at 2.
20          Accordingly, IT IS HEREBY ORDERED that, within three (3) days of the date of entry

21 of this order, Plaintiffs shall file notice of the status of service on the defendants in this action.

22 Plaintiffs are advised that failure to comply with this order may result in the issuance of sanction,

23 up to and including dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:      June 22, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
